          Case 1:18-cv-08858-AJN Document 80 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 8/4/20
SOUTHERN DISTRICT OF NEW YORK


  Jesus Angel Basurto, et al.,

                           Plaintiffs,
                                                                                  18-cv-8858 (AJN)
                  –v–
                                                                                       ORDER
  Eda Food Inc., et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

       A jury trial in this wage-and-hour action is currently scheduled to begin on October 19,

2020. Dkt. No. 72. A final pretrial conference is scheduled for September 22, 2020. Id.

       Because of COVID-19 related restrains on this District’s jury program, a jury trial cannot

go forward at the currently scheduled date. To keep the currently scheduled trial date, the parties

would have to stipulate to a bench trial. The parties are therefore directed to confer and advise

the Court if they will stipulate to a bench trial no later than August 12, 2020. If not, the Court

will reschedule the jury trial to begin in 2021.




       SO ORDERED.

 Dated: August 4, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
